Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-20 are allowed. The prior art discloses medication storage device and method (Bear 2013/0195326) and portable medical apparatus (Fonduca 2011/0282173).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 recites “An electronic module configured to determine information related to an injection device, the electronic module comprising: a module housing configured to releasably couple to a proximal end of the injection device; a photometer configured to detect a color of a button or a knob of the injection device; a processor configured to receive a signal from the photometer associated with the color and determine a type of the injection device or a type of insulin contained within the injection device based on the signal; a memory configured to store information associated with the type of the injection device or the type of insulin contained within the injection device; and a wireless unit configured to transmit information associated with the type of the injection device or the type of insulin contained within the injection device.”  
  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686